     Case 1:20-cv-02151-RJL Document 41 Filed 12/22/20 Page 1 of 9




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF COLUMBIA



Matthew Couch,

      Plaintiff,

v.
                                            Case No. 20-cv-02151-RJL
Verizon Communications, Inc.,
Michael Isikoff,
National Public Radio, Inc.,                Oral Argument Requested
Aaron Rich,
Deborah Sines,
Joe Capone,
and
Mark Mueller,

     Defendants.



      REPLY TO OPPOSITION TO CROSS-MOTION FOR ORDER
     EXTENDING SERVICE DEADLINE TO NOVEMBER 6, 2020 AND
        DECLARING SERVICE EFFECTIVE NUNC PRO TUNC




                                  EDEN P. QUAINTON, ESQ. (DC Bar No.
                                  NY0318)
                                  DUNNINGTON, BARTHOLOW & MILLER
                                  LLP
                                  230 Park Avenue, 21st Floor
                                  New York, New York 10169
                                  Tel: (212) 682-8811
                                  Fax: (212) 661-7769
                                  E-mail: equainton@dunnington.com
                                  Attorneys for Plaintiff Matthew Couch
      Case 1:20-cv-02151-RJL Document 41 Filed 12/22/20 Page 2 of 9




                                 LEGAL ARGUMENT

       In its Opposition (“Def.’s Opp.”), Dkt. 40, to Plaintiff’s Cross-Motion (“Pl.’s

Cross-Mot.”), Dkt. 38, Defendant National Public Radio (“NPR” or “Defendant”) relies

primarily on Freely v. Shanahan, No. CV 19-286 (CKK), 2019 WL 2582533 (D.D.C.

June 24, 2019). Def’s Opp. at 8. According to NPR, it “would set a bad precedent” to

excuse a two-day delay in service in the middle of a global pandemic. Def’s Opp. at 8.

But Freely demonstrates why Defendant’s argument lacks merit. In Freely, the plaintiff

failed to effect service within the 90-day period required by Fed. R. Civ. Pro. 4(m).

Freely, 2019 WL 2582533 at * 1. Two days after the 90-day period had run, the court

directed the plaintiff’s attention to Rule 4(m). Id.; Freely v. Shanahan, 19-cv-0286

(CKK), Dkt. 3. Yet, instead of taking the harsh action requested by NPR in this case, the

court provided plaintiff with an additional three days (extending the deadline by a total

of five days) to effect service or show good cause why service could not be effected

within the extended period. Id. Even then, the court waited four more days before

dismissing plaintiff’s case, without prejudice, 99 days after the complaint was filed.

Freely, 2019 WL 252533 at *1.

       The cases cited by Defendant in fact support the approach of the Freely court,

which cuts in favor of granting a minor two-day extension.1 Battle v. District of

Columbia, 21 F. Supp. 3d 42, 45 (D.D.C. 2014), Def.’s Opp. at 3, makes clear that D.C.



1
 In opposing Plaintiff’s Cross-Motion, Defendant incorporates and refers to its combined
Memorandum in Support and Opposition to Plaintiff’s Cross-Motion, docketed at Dkt.
39, Dkt. 40 (“Def.’s Reply and Opp.”). See Def’s Opp. at 8 (“as the preceding sections
show”). Accordingly, in his Reply, Plaintiff also refers to cases cited in Def.’s Reply and
Opp. and where necessary for clarity, also references his combined Opposition and
Cross-Motion, docketed at Dkt. 37, 38 (“Pl.’s Opp. and Cross-Mot.”).


                                             1
      Case 1:20-cv-02151-RJL Document 41 Filed 12/22/20 Page 3 of 9




Circuit courts routinely grant extensions of time for “minor delays.” See also Rynn v.

Jaffe, 457 F. Supp. 2d 22, 24 (D.D.C. 2006)(excusing “slight” two-day delay in service,

even after plaintiff missed two prior deadlines, to avoid “extreme sanction” of dismissal).

Battle itself illustrates the lengths courts go to avoid procedurally foreclosing plaintiffs

for service delays: the plaintiff in that case waited four hundred days after filing his

complaint and three hundred days after the 90-day deadline had expired before seeking

additional time to serve the complaint. Battle, 21 F. Supp. 3d at 45. But even there,

because of the “strong preference” of courts in the D.C. Circuit for resolving issues on

the merits, the court granted plaintiff an additional thirty days to effect service of the

summons. Battle, 21 F. Supp. 3d at 48.

       This is at the polar opposite of the situation before the Court now, where Plaintiff

is only asking the court to excuse a two-day delay in service that has already been

properly effected on Defendant.2 Since NPR has already been properly served in all

respects save the slight delay, there is no need for the court to grant any additional time

for service; rather, the court can simply declare that service is effective, nunc pro tunc, as

of November 4, 2020, 90 days after Plaintiff’s Complaint was timely filed. Nothing




2
  Defendant claims that Plaintiff is being “transparently disingenuous” in arguing that
service was proper in all respects other than the admitted two-day delay in service. Def’s
Opp. at 9. This is itself disingenuous. In stating that service was proper, Plaintiff was
obviously not ignoring the two-day delay. Rather, Plaintiff was contrasting his service on
the proper defendant in the proper manner with the conduct of plaintiffs in cases cited by
Defendant, where the wrong party was served or a statutory process for service was
ignored. See Pl. Opp. and Cross-Mot., at 5-6.



                                               2
      Case 1:20-cv-02151-RJL Document 41 Filed 12/22/20 Page 4 of 9




Defendant cites supports the harshness of its position or justifies the denial of a slight

two-day extension of time to serve the Complaint.3

       Here, Plaintiff has provided a detailed explanation for the two-day delay in

service. Plaintiff’s Opp. and Cross-Mot. at 6-8. Although the genesis of the service issue

was a mistaken calculation and entry on counsel’s litigation calendar, the effects of the

Covid pandemic disrupted the normal process of checking and verifying the calendar

dates: as a solo-practitioner, counsel relied on a paralegal for his calendaring and

verifications, but that paralegal is in a vulnerable age bracket and had limited availability

because of the pandemic. Id. at 6-7. When counsel moved to a firm, he faced new staffing

and logistical issues triggered by the pandemic that also disrupted and interfered with the

regular process of checking and confirming calendar entries. Id. at 7-8. Counsel’s

personal circumstances further had a disruptive effect on his normal calendar review. Id.

at 7. These external circumstances, particularly the once in a lifetime global pandemic




3
  Defendant’s only real case in support is Medley v. Donaldson, No. CIV.A. 03-1482
(GK), 2004 WL 716771, at *3 (D.D.C. Mar. 24, 2004), Def.’s Reply and Opp. at 6
(dismissing complaint without prejudice following a one-day delay in service). But
Medley is an outlier in the DC Circuit and should not be relied on as precedent. Counsel’s
conduct there was particularly unprofessional and inexplicable. Counsel did not provide
any arguments to the court or opposing counsel either for a mandatory or discretionary
extension of time. Medley v. Donaldson, 2004 WL 716771 at * 2 and Note 3. Counsel
promised the court that she would provide a document “under seal” addressing the
service of process issue but failed to file the promised document. Id. Instead, counsel
requested two extensions of time to respond to Defendant’s motion, both of which were
granted by the court. Medley v. Donaldson, 03-cv-1482, Dkt. 16,17, 18. When counsel
finally did respond, she still did not even address the service of process issue. Medley v.
Donaldson, 03-cv-1482, Dkt. 19. Moreover, Plaintiff’s counsel had a troublesome history
of filing cases and leaving them on the docket without taking action. Medley v.
Donaldson, 2004 WL 716771 at *3 and Note 4 (noting that Plaintiff had recently had
three other cases dismissed for failure to effect service in a timely manner). Nothing
could be further from the facts here.


                                              3
      Case 1:20-cv-02151-RJL Document 41 Filed 12/22/20 Page 5 of 9




that interrupted smooth law office functioning for months, clearly constitute mitigating

circumstances and provide a valid reason for a slight two-day delay in service. Even if

“good cause” requires an “external” basis, the impact of the Covid pandemic – with its

staffing disruptions, limitations on access to offices and files, and the resulting

interruption of normal firm case verification and monitoring – was plainly of an

“external” nature and outside the reasonable control of counsel. In the context of the

ongoing Covid pandemic, there was “good cause” for a slight two-day delay in service.

        Defendant would have this Court believe that the failure to seek an extension of

time before the running of the 90-day period for service precludes a finding of good

cause. Def’s Opp. at 4. In support of this novel proposition, Defendant mischaracterizes

Reshard v. Stevenson, 801 F. App'x 790, 791 (D.C. Cir. 2020). Like Freely, Reshard

supports Plaintiff’s, not Defendant’s position. After plaintiff in Reshard failed to

complete service of process within the requisite 90 days, the district court granted a 60-

day extension. Id. Contrary to Defendant’s imaginary proposition, the court did not deny

the 60-day extension because the plaintiff had failed to provide good cause in advance of

the running of the 90-day deadline. On the contrary, the court granted the motion for a

60-day extension even though it was filed 12-days after the running of the time for

service. See Reshard v. Stevenson, 18-cv-0775, Dkt. 13 at 2, 5. It was only when plaintiff

failed to effect service despite the 60-day extension that the court dismissed the case

without prejudice. Reshard v. Stevenson, 801 F. App'x at 791. On appeal, in sustaining

the trial court’s decision, the court noted that there was no indication that plaintiff’s

substantive rights would be affected by the dismissal. Id. The court also indicated that the

district court’s failure to consider additional extensions, beyond the 60 days granted, and



                                               4
      Case 1:20-cv-02151-RJL Document 41 Filed 12/22/20 Page 6 of 9




the lack of notice before the dismissal, may have provided grounds for reversal. Id.

However, appellant failed to raise any of these issues on appeal. Id. Saying that an

appellant is not entitled to relief if he fails to raise a meritorious argument on appeal has

nothing to do with Defendant’s flight of fancy, where the granting of a sixty-day

extension is transformed into grounds for denying a two-day extension.

        In fact, Defendant is clutching at straws and resorts to deceptive citation practice

in attempt to shore up its case. According to Defendant, Freely stands for the proposition

that “it would be prejudicial to expend resources defending a lawsuit that may not be

timely.” Def’s Reply and Opp. at 5-6. Defendant cuts off the last four words of the

citation, which are critical to the point being made by the court, that there could be

prejudice in defending against a case that was time-barred “as of its filing.” Freely, 2019

WL 2582533 at *2. But here, Plaintiff’s claim was timely filed. See Pl.’s Opp. and Cross-

Mot. at 10-11. Moreover, Defendant not only misstates the facts but distorts the law. It is

settled that once a complaint is filed, the statute of limitations is tolled unless and until

the district court dismisses the action. Mann v. Am. Airlines, 324 F.3d 1088,1091 (9th

Cir. 2003). It is thus false to refer to the Complaint as “time-barred.”4




4
 The issue is that if the Court were to dismiss the Complaint without prejudice and
Plaintiff then attempted to refile and re-serve the Complaint, it could become time-barred,
not that it was or currently is time-barred. Battle, 21 F. Supp. 3d at 47 (“once a suit is
dismissed, even if without prejudice, the tolling effect of the filing of the suit is wiped out
and the statute of limitations is deemed to have continued running from whenever the
cause of action accrued, without interruption by that filing”). The dismissal without
prejudice could become a dismissal with prejudice, contrary to the text and spirit of Rule
4(m).



                                               5
      Case 1:20-cv-02151-RJL Document 41 Filed 12/22/20 Page 7 of 9




       But even in the alternate universe in which NPR constructs its false arguments,

the cases overwhelmingly support Plaintiff’s contention that the prejudice to Plaintiff

from the permanent loss of a claim vastly outweighs the inconvenience of responding to a

claim on the merits that Defendant, like all defendants, would rather not address. Pl. Opp.

and Cross Mot. at 10. The best Defendant can come up with is that the prejudice to

Plaintiff does not mandate a result in Plaintiff’s favor. Def.’s Reply and Opp. at 5. This is

true, but irrelevant. Plaintiff never maintained that the Court was required to rule in his

favor if he could not make out a showing of good cause to the Court’s satisfaction. That

would be absurd. Rather, Plaintiff maintains that after balancing all the relevant factors,

including the potentially irreversible harm to Plaintiff, the impact of the Covid pandemic,

the minor delay, and the lack of material prejudice to Defendant, the Court should

exercise its discretion to permit a slight two-day extension of the service deadline.5

       Defendant attempts to justify the harshness of the result it advocates by citing to a

First Amendment principle that courts should “expeditiously” “weed” out

“unmeritorious” claims. Kahl v. Bureau of Nat’l Affairs, Inc., 856 F.3d 106, 109-10 (D.C.




5
  In attempting to swim against the tide, Defendant not only deceptively truncates case
citation as noted above, but also misapplies case law. In Gibson v. Freeman, 941 A.2d
1032 (D.C. 2008), Def.’s Reply and Opp. at 5, Defendant suggests the court’s decision
indicates a balancing of harms that would work in its favor, but pointedly ignores the
main thrust of the case, which was that the prejudice to plaintiff in losing his rights
forever weighed in favor of vacating the dismissal of plaintiff’s case. Id. at 1035
(dismissal pursuant to Rule 4(m) “most likely did amount to a dismissal with prejudice”
which would “would weigh in favor of an order vacating the dismissal”). As the D.C.
Circuit has affirmed in English-Speaking Union v. Johnson, 353 F.3d 1013, 1021 (D.C.
Cir. 2004), cited in Def.’s Reply and Opp at 6 and Note 3, a dismissal that would
effectively be “the death knell of the lawsuit” should be used only as a “last resort.” Such
drastic action should not be the first response to a slight delay.



                                              6
      Case 1:20-cv-02151-RJL Document 41 Filed 12/22/20 Page 8 of 9




Cir. 2017) (Kavanaugh, J.). See Def’s Reply and Opp. at 6. But Kahl is irrelevant to a

procedural question of whether a service deadline should be extended by two days to

permit a consideration of the merits. Indeed, it would be reversible error for a court to

consider the merits of a claim on a purely procedural motion. See, e.g., Graham v. U.S.

Bank Nat'l Ass'n, No. 1:10-CV-2196-TWT-AJB, 2011 WL 13319605, at *1 and Note 3

(N.D. Ga. Feb. 9, 2011), report and recommendation adopted sub nom. Graham v. U.S.

Bank Nat'l Ass'n, N.A., No. 1:10-CV-2196-SCJ, 2011 WL 13319648 (N.D. Ga. Mar. 16,

2011). Kahl itself involved a ruling on a summary judgment motion after a factual record

had already been established and has nothing to do with a case whose legal sufficiency

has not even been assessed. See Kahl, 856 F.3d at 115-116. The First Amendment should

not be pressed into service to prevent defamation plaintiffs from even being heard.

                                     CONCLUSION

       For the reasons set forth above, the Court should enter an order extending the

deadline for service of the complaint to November 6, 2020 and declaring service effective

nunc pro tunc as of November 4, 2020.

Dated: December 22, 2020

                                     /s/ Eden Quainton___________________
                                     EDEN P. QUAINTON, ESQ. (D.C. Bar No.
                                     NY0318)
                                     DUNNINGTON, BARTHOLOW & MILLER, LLP
                                     230 Park Ave. 21st Floor
                                     New York, NY 10169
                                     Telephone: (212) 682-8811
                                     E-mail: equainton@dunnington.com
                                     Attorneys for Plaintiff Matthew Couch




                                              7
      Case 1:20-cv-02151-RJL Document 41 Filed 12/22/20 Page 9 of 9




                           CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on December 22, 2020, the foregoing

document was filed through the CM/ECF system and thereby served electronically on

counsel for National Public Radio.



                               DUNNINGTON, BARTHOLOW & MILLER, LLP

                               /s/ Eden Quainton___________________
                               EDEN P. QUAINTON, ESQ.
                               230 Park Ave. 21st Floor
                               New York, New York 10169
                               Telephone: (212) 682-8811
                               E-mail: equainton@gmail.com
                               Attorneys for Plaintiff Matthew Couch




                                          8
